                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                     )   CASE NO. 5:14CR7-18
                                              )
                       PLAINTIFF,             )   JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )   ORDER ON VIOLATION OF
                                              )   CONDITIONS OF SUPERVISED
                                              )   RELEASE
MICHAELAS KING,                               )
                                              )
                      DEFENDANT.              )


       A violation report was filed in this case on January 4, 2019. The Court referred

this matter to Magistrate Judge Kathleen B. Burke to conduct appropriate proceedings

and to file a report and recommendation. The magistrate judge reported that a supervised

release violation hearing was held on January 17, 2019. Counsel for the government

orally dismissed Violation No. 2—Use of a Controlled Substance. The defendant

admitted to the following violations:

          1.   Failure to Comply with Drug Treatment;
          3.   Drug Use of a Controlled Substance;
          4.   Use of a Controlled Substance
          5.   Use of a Controlled Substance.

       The magistrate judge filed a report and recommendation on January 17, 2019, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervision.

       A final supervised release violation hearing was conducted on February 5, 2019.

Defendant Michaelas King was present and represented by Attorney Nathan Ray. The
United States was represented by Assistant United States Attorney Brendan O’Shea

United States Probation Officer Keysha Myers was also present at the hearing.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of thirty

(30) days.

       Upon release from custody, defendant shall serve a term of supervised release of

one (1) year, with the same terms and conditions of supervised release as previously

ordered, and with the following additional conditions:

             1. At the conclusion of his custody term, and as soon as a bed is available,
                the defendant shall be released directly from custody to the residential
                treatment facility and reside in a residential treatment facility for a period
                of at least 90 days;

             2. The defendant shall take all mental health medications that are prescribed
                by his treating physician.

       The defendant is remanded to the custody of the United States Marshal.

       IT IS SO ORDERED.


Dated: February 5, 2019
                                                   HONORABLE SARA LIOI
                                                   UNITED STATES DISTRICT JUDGE




                                               2
